Citation Nr: 1138208	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  09-03 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for dysthymic disorder and major depression.

2.  Entitlement to service connection for migraine headaches, to include as due to exposure to environmental hazards and the residuals of heat stroke.

3.  Entitlement to service connection for sinusitis, to include as due to exposure to environmental hazards.

4.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to an effective date prior to March 18, 2008, for the award of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to February 1982, from June 1991 to July 1991, and from February 2003 to December 2003.  The Veteran had additional inactive duty for training in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA), dated in July 2008, April 2009, and March 2011.

In July 2010, the Veteran testified before the undersigned Veterans Law Judge (VLJ) in a video conference hearing between the Nashville, Tennessee, RO and the Board's Central Office in Washington, DC.  A transcript of that proceeding has been prepared and incorporated into the evidence of record.

In December 2010, the Board combined the appellant's claims of entitlement to service connection for PTSD and depression under the collective definition of an acquired psychiatric disorder and subsequently granted the claim, assigning a 30 percent disability rating.  The Veteran later submitted a notice of appeal to the United States Court of Appeals for Veterans Claims (Court), indicating his disagreement with the Board's failure to specifically address his claim for depression.  The Court issued a May 2011 Order vacating, in part, the December 2010 Board decision and remanded the appeal for readjudication consistent with the parties' Joint Motion for Remand (JMR).  

The issue of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Veteran's Correspondence Letter, June 27, 2011.  Therefore, the Board does not have jurisdiction over this claim, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board is cognizant of the fact that the Veteran's case has been in adjudicative status since 2008.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case unless it was essential for a full and fair adjudication of his claims.

Procedural History

In March 2008, the Veteran filed his original claims of entitlement to service connection for PTSD, migraine headaches, sinusitis, kidney failure, and diabetes mellitus, Type II.  A July 2008 rating decision denied all of the aforementioned claims.  The Veteran submitted a notice of disagreement (NOD) in July 2008, and timely perfected his appeal in January 2009.  In January 2009, the Veteran filed a new claim of entitlement to service connection for dysthymic disorder and major depression.  An April 2009 rating decision denied the claim.  The Veteran submitted a NOD with this determination in April 2009, and timely perfected his appeal in November 2009.

In July 2010, the Veteran testified before the undersigned VLJ, at which time he indicated his wish to withdraw his claims of entitlement to service connection for kidney failure and diabetes mellitus, Type II.  In December 2010, the Board formally dismissed these claims, granted the Veteran's claim of entitlement to service connection for PTSD, and remanded his remaining claims of entitlement to service connection for migraine headaches and sinusitis.  In March 2011, the RO implemented the Board's December 2010 decision and awarded the Veteran entitlement to service connection for PTSD, assigning a 30 percent disability rating, effective March 18, 2008.

The aforementioned May 2011 JMR did not disturb the Board's award of service connection for PTSD, but stated that the Board had failed to separately address the Veteran's claim of entitlement to service connection for dysthymic disorder and major depression.

Dysthymic Disorder & Major Depression

In April 2009, the RO determined that the Veteran's dysthymic disorder and major depression existed prior to his military service.  As there was no evidence of any complaints of dysthymic disorder or major depression in service, the RO denied the Veteran's claim.  See Rating Decision, April 1, 2009.  Review of the Veteran's service treatment records did not reveal an entrance examination that indicated the Veteran suffered from this condition prior to his entry into service.  Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  See 38 C.F.R. § 3.304(b) (2011).  It is unclear how the RO arrived at the determination that the Veteran suffered from dysthymic disorder and major depression prior to his military service.

Regardless, the Veteran was afforded a VA mental disorders examination in March 2009.  At that time, he reported having no sense of purpose and sudden outbreaks of crying.  He indicated that he had difficulty getting out of bed daily, and had to force himself to "clean up and do things that need to be done."  The Veteran specified that he had felt this way since February 2008, when he was forced to move out of his living accommodations due to the overflow needs of a nearby university as the result of a tornado.  The VA examiner diagnosed the Veteran with dysthymia (with corresponding feelings of inadequacy, feeling unwanted, being alone, and having no sense of purpose) and depression (with corresponding low energy and motivation, varied appetite, sleep disturbance, lack of interest, crying spells, suicidal thoughts, and decreased libido).  Both of these conditions were considered a form of depression.  See VA Mental Disorders Examination Report, March 19, 2009.

The VA examiner noted that the Veteran had a long-standing history of dysthymic symptoms that existed prior to his military service and continued today.  The Veteran, however, reported that major depression set in during February 2008, when he was displaced due to a tornado.  The VA examiner concluded that though the Veteran was on inactive duty for service at that time, his explanation of the onset of his depression did not indicate that his military service was directly responsible for this condition, but rather it was due to the tornado and its surrounding circumstances.  Further, the VA examiner opined that the Veteran's depression "may have been aggravated by service", but no evidence to support that contention was associated with the claims file.  Id.

The Board does not find that the March 2009 VA examination is adequate for rating purposes.  [In Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), the Court held that when VA provides a veteran with a medical examination related to a claim for service connection, the examination must be adequate.]  As noted above, there is no evidence in the claims file to establish that the Veteran had depression prior to service, nor did the VA examiner state whether it was "at least as likely as not" that the Veteran's currently diagnosed depression was the direct result of his military service.  

As noted in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  Colvin at 175.  For the reasons described above, the Veteran's claim of entitlement to service connection for depression must be remanded for a new VA examination.

Migraine Headaches and Sinusitis

In December 2010, the Board remanded these claims in order to obtain any available service treatment records from the Veteran's National Guard unit, as well as to schedule him for a VA examination to determine the nature and etiology of his migraine headaches and sinusitis, both to include as due to exposure to environmental hazards.  

Review of the Veteran's claims file reveals that VA contacted the Veteran's National Guard unit in June 2011.  In July 2011, a response from the 1175th Transportation Company stated that the Veteran's medical records did not return to his unit in Tennessee, rather the mobilization station was located at Fort Knox, Kentucky.  It was noted that in 2004, additional records were created.  After the Veteran's discharge, all of his medical and dental records were sent to the National Guard headquarters in Nashville, Tennessee.  Upon further confirmation, it appeared that the Veteran's records were then forwarded to the National Personnel Records Center (NPRC).  A copy of August 2011 electronic mail correspondence (from the RO to NPRC and the Records Management Center (RMC) requesting additional service records for the Veteran) was associated with the claims file.  It does not appear that any response to this request was received.  

Further, while the Veteran was scheduled for and attended a VA neurological disorders examination in August 2011, it is unclear whether the RO/AMC has already provided the Veteran with either a rating decision or supplemental statement of the case.  Accordingly, upon receipt of this Remand, the RO/AMC must associate copies of any outstanding correspondence with the claims file.  If the Veteran's claims are not allowed, the RO/AMC must obtain any outstanding service treatment records for the Veteran and readjudicate the claims.



Posttraumatic Stress Disorder

As noted above, the March 2011 rating decision granted the Veteran's claim of entitlement to service connection for PTSD, assigning a 30 percent disability rating, effective March 18, 2008.  In June 2011, the Veteran submitted a NOD with both the 30 percent disability rating and the assigned effective date.  As the filing of a NOD initiates appellate review, these claims must be remanded for the preparation of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16- 92).  The issues will be returned to the Board after the issuance of a statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC is requested to contact both the NPRC and the RMC to determine if there are any outstanding service treatment records for the Veteran.  Any response received in association with this request should be memorialized in the Veteran's claims file.

2.  Following the receipt of any available outstanding service treatment records, the Veteran should be scheduled for a new VA mental disorders examination with an appropriate expert, to determine the nature and etiology of his currently diagnosed dysthymia and major depression.  

The VA examiner must thoroughly review the Veteran's claims file and a complete copy of this Remand in association with the examination and note this has been accomplished in the examination report.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The VA examiner should elicit a complete history from the Veteran regarding his dysthymia and major depression, the pertinent details of which should be included in the examination report.

Thereafter, the VA examiner should provide an opinion as to whether it is at least as likely as not (i.e. probability greater than 50 percent) that the Veteran's dysthymia and major depression are etiologically related to his active duty service.  If the Veteran's dysthymia and major depression cannot be directly related to service, the VA examiner is requested to address the question of whether the Veteran's dysthymia and major depression are symptoms of his service-connected PTSD.

In providing this opinion, the VA examiner must acknowledge and discuss any lay evidence of continuity of symptomatology.

If it is not possible to provide the requested opinion without resort to speculation, the VA examiner should state why speculation would be required in this case.  If there are insufficient facts or data within the claims file, the VA examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved.  The examination report must be typed.

3.  The RO/AMC is requested to determine if a rating decision or supplemental statement of the case has already been provided to the Veteran regarding his claims of entitlement to service connection for migraine headaches and sinusitis, to include as due to exposure to environmental hazards.  If so, these documents should be associated with the Veteran's claims file.

4.  If the RO/AMC has not yet provided the Veteran with a rating decision or supplemental statement of the case regarding his claims of entitlement to service connection for migraine headaches and sinusitis, to include as due to exposure to environmental hazards, the RO/AMC should thoroughly review any newly obtained service treatment records and issue the appropriate correspondence to the Veteran.

5.  Thereafter, readjudicate the Veteran's claims of entitlement to service connection for (a) dysthymia and major depression, (b) migraine headaches, and (c) sinusitis.  If his claims remain denied, the Veteran should be provided a supplemental statement of the case.  After the Veteran has been given the applicable time to submit additional argument, the claims should be returned to the Board for further review. 

6.  The RO/AMC is requested to issue the Veteran a statement of the case with respect to his claims of entitlement to an initial disability rating in excess of 30 percent for PTSD and entitlement to an effective date prior to March 18, 2008, for the award of service connection for PTSD.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of these issues to the Board.  If a timely substantive appeal is not filed, the claims should not be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).

